Order entered June 10, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00392-CV

                IN THE INTEREST OF M.M.M. AND C.N.M., CHILDREN

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-l7-09018

                                              ORDER
       This is an accelerated appeal involving the termination of appellant’s parental rights.

Before the Court is appellant’s June 6, 2019 motion to supplement both the clerk’s and reporter’s

records. We GRANT the motion.

       We ORDER Felicia Pitre, Dallas County District Clerk, to file, by June 17, 2019, a

supplemental clerk’s record containing the following:

       1.     all notices of trial setting;

       2.     “Motion - Bench Warrant” - filed on March 11, 2019, including the letter with the

              motion and the envelope they were mailed in; and

       3.     written verification of the date the “Motion - Bench Warrant” was received by the

              District Clerk’s Office for filing.
       We ORDER Shantel Beheler, Official Court Reporter for the 301st Judicial District

Court, to file, by June 21, 2019, the reporter’s records from the hearings conducted on the

following dates:

       1.      May 31, 2017;

       2.      September 5, 2017;

       3.      May 8, 2018; and

       4.      September 19, 2018.

       We DIRECT the Clerk of this Court to send paper copies of the supplemental clerk’s

record and additional reporter’s records to appellant when they are filed with this Court.

       Appellant shall file his brief on the merits by July 22, 2019.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre; Ms.

Beheler; and all parties.

                                                     /s/     KEN MOLBERG
                                                             JUSTICE